SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

616
KA 12-00728
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CURTIS KITCHEN, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (CHRISTINE M. COOK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered March 2, 2012. The judgment
convicted defendant, upon his plea of guilty, of grand larceny in the
fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of grand larceny in the fourth degree (Penal Law §
155.30 [4]), defendant contends that Supreme Court abused its
discretion in denying his motion to withdraw the plea without hearing
oral arguments. We reject that contention. We conclude that the
court afforded defendant the requisite “reasonable opportunity to
present his contentions” when it adjourned the proceedings to afford
defense counsel the opportunity to prepare a written motion (People v
Tinsley, 35 NY2d 926, 927; see People v Carter-Doucette, 124 AD3d
1323, 1324; People v Rossborough, 105 AD3d 1332, 1333, lv denied 21
NY3d 1045). In the written motion, defendant sought to withdraw his
plea on the ground that it was not knowing, voluntary, or intelligent
based on his assertions that he did not understand the terms of the
plea agreement because of his treatment for depression. Defendant’s
conclusory and unsubstantiated assertions are not supported by the
record and, indeed, they are refuted by his statements made during the
plea proceeding (see People v Adams, 45 AD3d 1346, 1346; People v
McCawley, 23 AD3d 1157, 1157, lv denied 6 NY3d 778; People v McKinnon,
5 AD3d 1076, 1076-1077, lv denied 2 NY3d 803).



Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court